Case No. 04-14-00483-CV


ROWLAND J. MARTIN                              )       TEXAS COURT OF APPEALS
Appellant                                      )
                                               )
v.                                             )       FOR THE FOURTH Dli

EDWARD BRAVENEC AND 1216                       )                                   F'
WEST AVE. INC.                                 )
       Appellees                               )       BEXAR COUNTY, TEX&

                        ADVISORY TO THE COURT CONCERNING                            f
             APPELLANT'S SUPPLEMENTAL MOTION FOR REHEARING


TO THE HONORABLE COURT:

       Appellant Rowland J. Martin files this, his "Advisory To The Court Concerning

Appellant's Supplemental Motion For Panel Rehearing," to request an entry in docket records to

reflect the supplemental motion for rehearing. On June 3, 2015 at 5:06 pm, Appellant filed a

supplemental motion for rehearing to enlarge the motion for rehearing he originally filed on May

27, 2015. The supplemental motion cites Ramsey v. Dunlop, 146 Tex. 196, 205 S.W.2d 979

(1947) as authority for rehearing. At 5:41 pm on June 3, 2015, the Court entered its Order

denying the motion for rehearing without a disposition of Appellant's timely motion for

rehearing. The Clerk's office has advised that the Court will issue an order on the supplemental

motion. Therefore the Clerk is requested to reflect the supplemental motion and the attached

exhibits, including an order of the bankruptcy court and proof of service, in the docket records.

       WHEREFORE, PREMISES CONSIDERED, Appellant prays that the Court grant relief

in all things, for such other relief both in law and in equity as he may be justly entitled.

Dated: June 5, 2015                                    Respectfully Submitted,



                                                       Rowland J. Ma
                                                       951 Lombrano
                                                       San Antonio, Tx 78207
                                                       (210)323-3849
 GO




      r




CO
                                     Case No. 04-14-00483-CV
                                                                                 "■ " - - ' ~3 P" r
ROWLAND J. MARTIN                               ))      TEXAS COURT OF APPEALS                    " w'*Oo
        Appellant                               )


v.                                              )       FOR THE FOURTH DISTRICT
                                                )
EDWARD BRAVENEC AND 1216                        )
WEST AVE. INC.                                  )
        Appellees                               )       BEXAR COUNTY, TEXAS

        APPELLANT'S SUPPLEMENTAL MOTION FOR PANEL REHEARING

TO THE HONORABLE COURT:

        Appellant Rowland J. Martin files this, his "Appellant's Supplemental Motion For Panel

Rehearing," pursuant to the Texas Citizens Participation Act and Tex. R. App. P. 33.1, in support

of which the following is shown:


                                          BACKGROUND

        By this supplemental motion reserving all prior evidence, authorities, and special

exceptions pursuant to Tex. R. Civ. P. 91, appellant enlarges his motion for rehearing on the

third issue of his appeal to allege that that the trial court abused its discretion in neglecting to

adjudicate certain fundamental jurisdictional defects in appellees' cause of action at the time it

rendered its order denying TCPA dismissal relief. On rehearing, the Court is requested to

enforce fundamental error doctrine as enunciated in Ramsey v. Dunlop, 146 Tex. 196, 205
S.W.2d 979 (1947). See generally, Declaration of Rowland J. Martin, supra at p. 20.

                      SUPPLEMENTAL STATEMENT OF THE CASE

       The grievance from appellant's original motion for rehearing is that appellees failed to

produce transactional evidence disclosing the terms of the contract and specific identities of the

seller and the buyer, and have repeatedly neglected to negate the specifically identified elements

of the purchase money transaction that forms the basis of the lien claim noticed in the lis pendens
Notice(s): 04-14-00483-CV                                                                           Page 1 of 1




           From: coa4noticingservice 
             To: moroco676 
         Subject: Notice(s): 04-14-00483-CV
            Date: Wed. Jun 3. 2015 5:41 pm

 Attachments: ORDER ENTERED-TEST_FILECOPY.pdf (511K), ORDER ENTERED-TEST_FILECOPY.pdf (511K)



 You have received notice(s) for the following case(s):


 04-14-00483-CV
 TC#2014-CI-07644
 Rowland Martin, Jr. v. Edward L. Bravenec and 1216 West Ave., Inc.

 Files
 ORDER ENTERED-TEST_FILECOPY.pdf
 ORDER ENTERED-TEST_FILECOPY.pdf


 Thank you,
 Keith E. Hottle. Clerk of Court
 Fourth Court of Appeals


 Do not reply to this message. If you have questions, please contact the Court at (210) 335-2635.




https://mail.aol.com/webmail-std/en-us/PrintMessage                                                   6/5/2015
                             CERTIFICATE OF SERVICE

      I mailed a copy of this "Advisory to the Court Concerning Appellant's Supplemental

Motion For Rehearing" to Attorney Glenn Deadman on June 5,2015.




                                                 Rowland J. Martinv
    06-50829-rbk Doc#32 Filed 06/20/06 Entered 06/20/06 13:38:36




The relief described hereinbelow is SO ORDERED.


Signed June 20, 2006.




                                                   Ronald B. King
                                                   United States Bankruptcy Judge




                                    United States Bankruptcy Court
                                        Western District of Texas
                                          San Antonio Division


    IN RK:
                                                      Case No. 06-50829 RBK
    MOROCO VENTURES, LLC,
                                                      Chapter 11
    DEBTOR


                              ORDER ON MOTION FOR CONTEMPT
                  AGAINST LAW OFFICE OF McKNIGHT & BRAVENEC,
                  albert w. Mcknight, and edward l. bravenec
                 AND RESPONSE TO DEBTOR'S MOTION FOR CONTEMPT
               AND MOTION FOR CONTEMPT AGAINST ROWLAND MARTIN
                                  AND MOROCO VENTURES LLC


             On June 19. 2006 the Motion for Contempt Against Law Office of McKnight &

    Bravenec, Albert W. McKnight. and Kdward 1.. Bravenec, and the Response to Debtor's Motion

    for Contempt and Motion for Contempt Against Rowland Martin and Moroco Ventures LLC,

    came on for consideration by the Court.      After hearing the evidence, and the arguments of

    counsel, the Court makes the following orders. It is

             ORDERED, that the Motion for Contempt Against Law Office of McKnight & Bravenec.

    Albert \V. McKnight. and Edward L. Bravenec is denied without prejudice; and it is

             FURTHER ORDERED, that the Motion for Contempt Against Rowland Manin and

    Moroco Ventures LLC is denied without prejudice; and it is
 06-50829-rbk Doc#32 Filed 06/20/06 Entered 06/20/06 13:38:36 Pg 2 of 2



          FURTHER ORDERED, that the Substitute Trustee's Deed dated May 2, 2006 from
Louis D. Martinez to Albert W. McKnight and Edward L. Bravenec is VOID and the property
title to the following described real property is in the name of Moroco Ventures LLC:
          Lots 1, 2, and 3, Block 50, New City Block 8806, LOS ANGELES HEIGHTS
          ADDITION, situated in the City of San Antonio, Bexar County, Texas,
          according to plat thereof recorded in Volume 150, Pages 284 - 286 of the Deed
           and Plat Records of Bexar County, Texas, SAVE AND EXCEPT therefrom a
           tract of land containing 0.00049 of an acre being 21.51 square feet, more or less,
           same being out of Lot 1, said tract conveyed to the City of San Antonio by deed
           dated October 10, 1991, recorded in Volume 5180, Page 1873, Real Property
           Records of Bexar County. Texas.




Submitted by:
John M Tutt
 10010 S«n Pedro. Suite 660
San Antonio, TX 78216-3804
(210)366-9676
(210)366-0412 fax
 piLiU-vriqiiixnci.net
                      AMENDED CERTIFICATE OF SERVICE

      I mailed a copy of "Appellant's Supplemental Motion For Rehearing" to Attorney Glenn

Deadman on June 5,2015.




                                                Rowland J. Mart1
 Restricted DeSvory Fee
(Endotsemant Requlrod}